Citation Nr: 1531916	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 percent for PTSD.

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) resulting from service connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's wife



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to August 1983. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Acting Veterans Law Judge in May 2010.  A transcript of the hearing is associated with the claims file.

In an August 2010 decision, the Board remanded this issue for additional development.

In an August 2013 decision, the Board denied the Veteran's claims for entitlement to service connection for hypertension, including as secondary to PTSD; denied the Veteran's claim to entitlement to an initial evaluation greater than 30 percent for PTSD; and remanded the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU).
.
The Veteran then appealed the Board's decision to deny entitlement to an initial evaluation greater than 30 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court vacated the portion of the August 2013 Board decision denying an initial evaluation in excess of 30 percent for PTSD and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

In a September 2014 decision, the Board again denied the Veteran's claim to entitlement to an initial evaluation greater than 30 percent for PTSD and remanded the Veteran's claim for entitlement to a TDIU.

The Veteran then appealed the Board's decision to deny entitlement to an initial evaluation greater than 30 percent for PTSD to the Court.  In a June 2015 Order, the Court vacated the portion of the September 2014 Board decision denying an initial evaluation in excess of 30 percent for PTSD and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to an initial evaluation greater than 30 percent for PTSD.

As noted by the parties' in their June 2015 Joint Motion for Partial Remand, the January 2008 rating decision, which granted service connection for PTSD, specifically identified evidence it considered in its decision of outpatient treatment reports "from the Oklahoma City VA Medical Center (VAMC) dated between August 31, 2006, and October 3, 2007."  As noted by the Joint Motion for Partial Remand, these specific records are not currently associated with the file.
 
Therefore, as these records are for a time period that overlaps the period on appeal, it appears that additional records pertaining to the Veteran's PTSD disability may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, per the June 2015 Court order in conjunction with the Joint Motion for Partial Remand, additional development is necessary in order to obtain any outstanding medical records pertaining to the Veteran's PTSD disability on appeal.

With respect to the claim for TDIU, as mentioned previously, the Board remanded the issue for further development.  It does not appear that the requested development has been completed.  Accordingly, on remand, the AOJ should ensure that the directives of the September 2014 remand are completed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain from the Oklahoma City, Oklahoma VAMC all outstanding medical records all outstanding medical records, to specifically include outpatient treatment from August 31, 2006, and October 3, 2007.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Provide the Veteran with appropriate notice in response to the claim of entitlement to a TDIU.

4.  Undertake any other development it determines to be warranted including a determination as to whether referral of the Veteran's claim for a TDIU to the Director, Compensation and Pension Services, for extra-schedular consideration is warranted.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






